DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-12,14, 16-18 and 21-22.
Allowable Subject Matter
Claims 1-8, 10-12,14, 16-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dai, US 20020083356 A1, teaches a method and an apparatus to dynamically transition a processor between two performance states, high performance and low power. Predetermined core clock frequency and supply voltage levels of the processor define each performance state. Transitioning the supply voltage while the processor is in the active mode and transitioning the frequency while the processor is in the sleep mode significantly reduce the processor latency.
Pusukuri et al., US 20150355700 A1, teaches a processor may determine a thread execution metric for each of a plurality of threads scheduled for execution in a processor comprising a plurality of processing cores. The processor may allocate to a selected processing core or cores those threads whose thread execution metric satisfies a threshold. The processor may reduce a frequency of the selected processing core or cores to reduce the power consumption.
The prior art of record does not teach or suggest individually or combination “provide an early indication that data is available from memory; instruct the clock generator to increase frequency of the clock back to a normal level based on the early indication; and instruct the voltage regulator to increase the voltage level of the adjustable power supply based on the early indication, wherein the voltage level of the adjustable power supply is increased prior to increase of frequency of the clock” in conjunction with other limitations in claims 1 and 14, and “charge transfer circuitry coupled to the voltage regulator, wherein the charge transfer circuitry is to temporarily transfer charge from an output capacitor, coupled to a power supply rail that provides adjustable power supply voltage to the processor core, to an inductor or another capacitor within a period of the indication of the cache miss” in conjunction with other limitations in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187